PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/823,071
Filing Date: 17 Sep 2013
Appellant(s): Djupesland, Per, Gisle



__________________
Henry J. Shikani
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/12/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 23-26, 28-31, 38, 39, 44-49 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quay et al. (WO 2008/042452, previously presented) in view of Djupesland et al. (WO 2008/122795A: US 2010/0288275 is used as an English language equivalent for the following rejection, previously presented) and Lerner (US 2002/0068080 A1, previously presented).
           Quay et al. teach methods and compositions containing oxytocin or an oxytocin analog for the treatment of autism spectrum disorders (Abstract, p. 3, claims 67-68, 74-75). Quay et al. teach suitable formulations, wherein the carrier is a liquid, for administration as a nasal spray or as nasal drops (p. 19). Examples II-III, V, and VI administer the oxytocin intranasal. Furthermore, Quay et al. teach intranasal administration in liquid aerosol form with a dispersing agent or dry powder aerosol formulations (p. 20).  Quay et al. also teach that the aspects of nasal administration of drugs are well known in the art and the manipulation for formulations, aerosolization means and construction of delivery devices is within the level of ordinary skill in the art (p. 20, lines 24-26). 

Quay et al. does not teach delivery to the upper posterior, olfactory region of the nasal airway which includes the olfactory bulb and the trigeminal nerve.  However, the teachings of Djupesland et al. cure this deficiency.
Djupesland et al. teach a delivery device for and a method of delivering a powdered substance to the upper posterior region of the nasal cavity [0003].  Djupesland et al. teach that the upper posterior region encompasses the olfactory region and the upper branches of the trigeminal nerve and is the region which includes veins which drain to the venous sinuses that surround the brain [0006].  Example 1 presented in Djupesland et al. show improved pharmacokinetics of the nasal administration and states that the possible reason may be direct nose-to-brain (N2B) absorption mechanism which has been shown in animal studies [0185].  Furthermore, Djupesland et al. state that the invention has been exemplified in relation to the drug sumatriptan but will be understood that the invention has application to many other substances [0202], including proteins and peptides [0206]. 
With respect to claims 23 and 51, it would have been obvious to one of ordinary skill in the art to deliver the oxytocin intranasal for the treatment of autism, as taught by 
Quay et al. and Djupesland et al. do not teach separately delivering a second liquid substance to promote transfer of the first substance, wherein the second substance is a liquid and delivered after the first substance. However, the teachings of Lerner cure this deficiency.
Lerner teaches device, method, and pharmaceutical compositions for transnasal drug delivery (Abstract). Lerner teaches the system uses a combination of electro-transport or phonophoresis with chemical permeation enhancers (Abstract). Lerner claims the method of delivering a pharmaceutical composition to the nervous system of a mammal, comprising the steps of (a) administering said pharmaceutical composition transnasally and (b) enhancing the delivery of said pharmaceutical composition with a chemical permeation enhancer applied to the nasal mucosa (claim 1).  Lerner teaches the use of physical enhancement method with a liquid carrier, substantially increases the efficacy of drug delivery across the nasal mucosa and into the olfactory pathway 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer a second liquid substance after administration of oxytocin, such as a chemical permeation enhancer as taught by Lerner to increase the efficacy of drug delivery of the first substance in the method taught by Quay et al. and Djupesland et al. There is a reasonable expectation of success given that Lerner teaches that chemical enhancement increased the efficacy of the drug delivery to the nasal mucosa. 
With respect to claims 24 and 26, Quay et al. teach intranasal administration in liquid aerosol form with a dispersing agent or dry powder aerosol formulations (p. 20). Djupesland et al. also teach the delivery of powder substance to the upper posterior two thirds of the nasal cavity (Abstract, claims 1 and 2).        
With respect to claim 25, Quay et al. teach suitable carriers include lactose (p. 18, lines 34-36). 
With respect to claims 28 and 29, Quay et al. teach formulation comprising cellulose (p. 18, line 23).
With respect to claims 30 and 31, Quay et al. teach the effective dosages may be administered in a single dose or in the form of multiple daily, weekly doses, i.e. a dosing regimen in the form of multiple daily, weekly or monthly doses (p. 11, lines, 33-36). 
 With respect to claim 38, 39 and 49, Djupesland et al. teach the rapid systemic uptake can be achieved [0003] and teach that deposition in the upper posterior region allows for direct nose-to-brain absorption mechanism [0200].The MPEP 2144.05 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claims 44-49 and 51, the concentration of the active agent for treatment of a disorder is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Quay et al. teach suitable effective dosage amounts of the active compound in some embodiment include a range of 10 to 25 µg (p. 11, line 31). The dosage range of Quay et al. (10 to 25 µg) is equivalent to 5.8 IU to 14.7 IU. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the dose of oxytocin, to arrive at the dose ranges of the claims. MPEP 2144.05 states: 
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” 

In the instant case, the Applicants have not provided evidence that the concentration is critical. 



Claims 23-26, 28-31, 38, 39, 41, 44-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quay et al., Djupesland et al., and Lerner in view of Yeoman et al. (US 2007/0054843,cited in previous Office Action).
The teachings of Quay et al., Djupesland et al., and Lerner are provided in detail above. 
Quay et al. and Djupesland et al. do not teach the first substance further comprises a decongestant. However, the teachings of Yeoman et al. cures this deficiency.
Yeomans et al. teach a method for the treatment of headache or trigeminal neuralgia pain in an individual comprising administering an effective amount of an oxytocin peptide, intranasally (para. [0021]).
 With respect to claims 41 and 50, Yeomans et al. teach administration of oxymetazoline (vasoconstrictor, decongestant) that can be administered before or with Oxytocin (para. [0024]).Yeomans et al. teach that the vasoconstrictor is used to increase concentration of an agent at a desired site by inhibiting movement of the agent into the blood stream and thereby reducing systemic uptake and concentrating the agent in a localized area [0069]. Yeomans et al. teach that the vasoconstrictor can be administered before the oxytocin peptide or can be co-administered with the oxytocin peptide [0069, 0070]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the decongestant, oxymetazoline intranasal as taught by Yeomans et al. with the intranasal oxytocin taught by Quay et al. in the method taught by Djupesland et al. and Lerner because Yeomans et al. teach that administering 
With respect to claims 41 and 50, Yeomans et al. teach administration of oxymetazoline (vasoconstrictor, decongestant) can be administered before or with Oxytocin (para. [0024]), meeting the limitation of "first substance includes a second active ingredient". 

(2) Response to Argument
Appellant argue that the Examiner’s rejections are in error because Lerner fails to teach or suggest “the second step consisting solely of delivering a second substance to promote transfer of the first substance, wherein the second substance is a liquid and delivered after the first substance”.  Appellant assert that the Examiner has mischaracterized the teachings of Lerner.  Appellant argue that Lerner teaches combined physical and chemical means to enhance drug delivery.  In particular, electrotransport or phonophoresis in combination with a chemical means of transport. Appellant argue that Lerner fails to suggest any applicability to oxytocin and teaches that additional means beyond delivering a liquid substance are needed.  Appellant argue that the Examiner concedes this deficiency by teaching that Lerner teaches both physical and chemical permeation.  Appellant argue that there is no dispute that Lerner fails to teach or suggest a delivery step consisting solely of delivery of a liquid.  Appellant disagree with the Examiner’s interpretation that the claim is “open” and “does not preclude a third step”.  Appellant state that the Examiner relies on an unreasonable 
This argument is not persuasive because the Examiner disagrees that the teachings of the Lerner reference were mischaracterized.  The Examiner clearly stated the teachings of Lerner: “Lerner claims the method of delivering a pharmaceutical composition to the nervous system of a mammal, comprising the steps of (a) administering said pharmaceutical composition transnasally and (b) enhancing the delivery of said pharmaceutical composition with a chemical permeation enhancer applied to the nasal mucosa (claim 1)”.  Therefore, the Examiner acknowledges that Lerner teaches a combined physical and chemical means of delivering the composition.  Lerner also states the use of physical enhancement method with a liquid carrier, consisting of a first step and separately, a second step”. 

These arguments are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the primary reference (Quay et al.) teaches intranasal administration of oxytocin for treatment of autism. The Examiner did not exaggerate the teachings of Quay et al. and the Examiner concedes that Quay et al. does not teach delivery to the upper posterior, olfactory region of the nasal cavity. However, Djupesland cures the deficiency of Quay et al. As indicated above, the Examiner provided a clear motivation and reasonable expectation of success for administering oxytocin to the upper posterior, olfactory region of the nasal cavity. In particular, the Examiner states: “it would have been obvious to one of ordinary skill in the art to deliver the oxytocin intranasally for the treatment of autism, as taught by Quay et al., to the upper posterior region of the nasal cavity by the nose-to-brain delivery using the device as taught by Djupesland et al.  A person of ordinary skill in the art would be motivated by Djupesland et al. to do this because delivery to the upper 
Appellant further argues that the Examiner’s rejections are based on impermissible hindsight.  Appellant argues that the Examiner identifies no reason, other than the invention to allege the combination of references discloses a “second step consisting solely of delivering a second substance to promote transfer” of oxytocin. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As indicated above, Lerner teaches the use of physical enhancement method with a liquid carrier, substantially increases the efficacy of drug delivery across the nasal mucosa and into the olfactory pathway leading to the CNS.  Therefore, the Examiner took into account only the knowledge in the prior art (Lerner) that a liquid carrier increases the efficacy of drug delivery across the nasal mucosa and into the olfactory pathway leading to the CNS. 
Appellant argues that the Examiner fails to demonstrate that oxytocin would be successfully delivered to the upper posterior, olfactory region of a nasal cavity or that an ordinary artisan would have a reasonable expectation of success based on the disparate teachings of the references.  Appellant argues that there is no guidance in the alleged combinations that delivery of oxytocin to the claimed region would be suitable, safe or effective.  Appellant argues that even if Quay generally discusses intranasal administration of oxytocin, there is not expectation that delivery to the claimed region would likewise be safe, suitable or effective.  Appellant further argues that the Examiner fails to show any reasonable expectation that the disclosures of the applied references would enable safe, suitable or effective delivery of oxytocin to the claimed region. Appellant concludes that Lerner fails to teach or suggests “wherein the second step consists solely of delivering a second substance to promote transfer” of oxytocin, the second substance being a liquid and delivered after the oxytocin. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
     
                                                                                                                                                                                                Conferees:
/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.